 



Exhibit 10.1
AMENDMENT No. 3 TO LICENSE AGREEMENT
This Amendment No. 3 (“Amendment”) dated as of December 7, 2007 (“Effective
Date”) is made and entered into by and between Oregon Health & Science
University (“OHSU”) and Orexigen Therapeutics, Inc. (“Licensee”).
RECITALS
A. OHSU and Licensee entered into a License Agreement dated July 27, 2003, as
amended by that certain amendment between the parties dated November 1, 2003 and
that certain letter agreement between the parties dated December 6, 2006
(collectively, the “License Agreement”), in which Licensee was granted a
co-exclusive license under the Licensed Screening Patent Rights as defined in
the License Agreement.
B. Under the terms of the License Agreement Licensee agreed to pay fifty percent
(50%) of previously incurred patent costs as well as fifty percent (50%) of
ongoing patent expenses incurred for License Screening Patent Rights.
C. OHSU and Licensee wish to amend the term of the License Agreement to clarify
the Licensed Screening Patent Rights and to convert the co-exclusive license to
a full exclusive license.
NOW, THEREFORE, it is hereby agreed to clarify and to amend the License
Agreement as follows:

1.   All capitalized terms not otherwise defined herein shall have the meanings
ascribed to such terms in the License Agreement.   2.   OHSU and Licensee agree
that “Licensed Screening Patent Rights” shall include, without limitation,
Australian patent application 2002353784 filed September 24, 2002 (“Australian
Application”).   3.   Section 3.01.2 (Page 6) shall be changed to read:

3.01.2 An exclusive (even as to OHSU and its affiliates with respect to uses
other than educational and non-commercial research purposes) license under the
Licensed Screening Patent Rights in the Licensed Screening Patent Territory to
use or have used the Licensed Screening Patent Rights in the Licensed Screening
Patent Field of Use.

4.   Section 3.01.2.2 (Page 6) shall be deleted.   5.   OHSU has paid $36,205.45
which represents fifty percent (50%) of the expenses incurred by OHSU for the
preparation, filing, prosecution, and maintenance of Licensed Screening Patent
Rights. In addition, OHSU has paid $5,975.50 which represents one-hundred
percent (100%) of the Licensed Screening Patent Costs for the Australian
Application as of the Effective Date. Licensee hereby agrees to reimburse OHSU
the total amount of $42,180.95 within sixty (60) days of OHSU’s submission of a
statement documenting such expenses and request for payment.

 



--------------------------------------------------------------------------------



 



6.   Section 6.04 (Page 9) shall be changed to read:

6.04 Licensee agrees to pay OHSU, within sixty (60) days of OHSU’s submission of
a statement and request for payment, an amount equivalent to one hundred (100%)
of expenses previously incurred by OHSU in the preparation, filing, prosecution,
and maintenance of Licensed Screening Patent Rights. Licensee further agrees to
pay to OHSU, within sixty (60) days of OHSU’s submission of a statement and
request for payment to Licensee, a royalty amount equivalent to one hundred
percent (100%) of all such ongoing patent expenses incurred for Licensed
Screening Patent Rights.

7.   Section 6.04.2 (Page 10) shall be changed to read:

6.04.2 OHSU does not represent that it will continue to prepare, file,
prosecute, or maintain the Licensed Screening Patent Rights in a country if
Licensee surrenders its rights in that country. Notwithstanding the preceding,
if OHSU elects not to file any patent application in any jurisdiction or if OHSU
elects to abandon any patent or patent application included in the Licensed
Screening Patent Rights, OHSU shall give Licensee at least 60 days prior written
notice of such intent to not file a patent application in a jurisdiction or if
it elects to abandon any patent or patent application. In such event Licensee
may elect at its sole cost to pursue those actions, provided it permits OHSU to
review and comment on all filings to be made with respect to those Licensed
Screening Patent Rights. Licensee shall use reasonable good faith efforts to
implement all reasonable requests made by OHSU with regard to material aspects
of the preparation, filing, prosecution and/or maintenance of the patent
applications and patents included in the Licensed Screening Patent Rights
managed by Licensee.

8.   Section 10.01 (Page 12) shall be changed to read:

10.01 OHSU agrees to take responsibility for the preparation, filing,
prosecution, and maintenance of any and all patent applications or patents
included in the Licensed Mouse Patent Rights and Licensed Screening Patent
Rights. OHSU will consult with Licensee on all patent matters in advance of
filing, responding or taking other actions concerning material patent matters,
and OHSU will use reasonable good faith efforts to implement all reasonable
requests made by Licensee with regard to material aspects of the preparation,
filing, prosecution and/or maintenance of the patent applications and patents
included in the Licensed Screening Patent Rights. Further, OHSU will provide
Licensee with copies of all material written communications with respect to the
patent applications and patents contained in the Licensed Screening Patent
Rights. OHSU shall give Licensee at least 60 days prior written notice of its
intent to abandon the prosecution of any patent application or to discontinue
the maintenance of any patent or patent application included in the Licensed
Screening Patent Rights.

9.   Except as specifically amended by this Amendment, the License Agreement
shall remain in full force and effect and is hereby ratified and confirmed.

IN WITNESS WHEREOF, OHSU and LICENSEE have entered into this Amendment effective
as of the date of the last signature below.

 



--------------------------------------------------------------------------------



 



              LICENSEE   OHSU
 
           
By:
  /s/ Anthony McKinney   By:   /s/ Arundeep S. Pradhan
 
           
 
           
Name:
  Anthony McKinney   Name:   Arundeep S. Pradhan
 
           
Title:
  Chief Operating Officer   Title:   Director, Technology and
Research Collaborations
 
           
Date:
  12/07/07   Date:   12/10/07

 